     Case 1:19-cv-01745-DAD-SKO Document 14 Filed 05/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   CYNTHIA HOPSON,                                   No. 1:19-cv-01745-NONE-SKO
10                       Plaintiff,
11            v.                                       ORDER DIRECTING THE CLERK OF THE
                                                       COURT TO CLOSE THE CASE
12   VELVET CREAMERY, INC., as an entity
     and doing business as “Velvet Grill and           (Doc. 13)
13   Creamery, et al.,
14                       Defendants.
15

16
              On May 4, 2020, Plaintiff filed a Notice of Dismissal with Prejudice, in which she notifies
17
     the Court of the dismissal of this action with prejudice. (Doc. 13.) Plaintiff filed this notice
18
     before the opposing parties served either an answer or a motion for summary judgment. As such,
19
     Plaintiff has voluntarily dismissed this matter with prejudice pursuant to Federal Rule of Civil
20
     Procedure 41(a)(1)(A)(i).
21
              Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL
22
     assign a district judge to this matter and thereafter CLOSE the case.
23

24   IT IS SO ORDERED.

                                                                         Sheila K. Oberto
25
     Dated:        05/05/2020                                      /s/                                  .
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
